                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DEMETRIUS MAGGIT,

                       Plaintiff,                     Case No. 1:19-cv-411
v.                                                    Honorable Paul L. Maloney
MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                       Defendants.
____________________________/

                                              ORDER

               This is a civil rights action brought by a former county jail inmate under 42 U.S.C.

§ 1983. On June 10, 2019, the Court issued an order (ECF No. 3) denying Plaintiff leave to

proceed in forma pauperis because he had recently settled a case in this Court for a significant sum

and could afford to pay the filing fee. The Court required Plaintiff to pay the $400.00 civil action

filing fee within twenty-eight days, and the Court warned that his case would be dismissed without

prejudice should he fail to pay. More than twenty-eight days have elapsed since the Court’s order

requiring Plaintiff to pay the filing fee, and Plaintiff has not paid the fee. Plaintiff has failed to

comply with the order; therefore, dismissal of this action without prejudice is appropriate.

               Therefore, in accordance with this order, the Court will issue a judgment dismissing

the complaint without prejudice for lack of prosecution.



Dated:    August 19, 2019                             /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
